Case 1:19-cv-01285-RDA-JFA Document 30 Filed 06/26/20 Page 1 of 1 PageID# 609



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division

 Q.T., et al.,                                  )
                                                )
                                                )
                   Plaintiffs,                  )
                                                )
           v.                                   )   Case No. 1:19-cv-1285 (RDA-JFA)
                                                )
 FAIRFAX COUNTY SCHOOL BOARD,                   )
 et al.,                                        )
                                                )
                   Defendants.                  )

                                           ORDER
        This matter comes before on Plaintiffs' Motion for Leave to File Notice

of Supplemental Authority in Opposition to Defendants' Motion to Dismiss ("Motion")

(Dkt. 26).       Considering the Motion, it is hereby ORDERED that Motion (Dkt. 26) is

GRANTED;

        IT IS FURTHER ORDERED that Plaintiffs file a motion with their

supplemental authority on or before July 1, 2020;

        IT IS FURTHER ORDERED that Defendants respond with any supplemental

authority they may have on or before July 8, 2020; and

        IT IS FURTHER ORDERED that both Plaintiffs' and Defendants' filings containing

such supplemental authority be no longer than 10 pages, and otherwise comply with

the formatting requirements of Local Civil Rule 7(F)(3). The Court will disregard

Plaintiffs' Notice of Supplemental Authority in Opposition to Defendants Motion to Dismiss

(Dkt.27), which Plaintiffs filed on June 23, 2020, before receiving leave of Court. In

accordance with Local Civil Rule 7(J) and Federal Rule of Civil Procedure 78, Court will

rule on the Motion (Dkt. 26) and Defendants' Motion to Dismiss (Dkt. 18) without an oral

hearing.

        It is SO ORDERED.


Alexandria, Virginia
June 26, 2020
